Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (8932514) in view of Jun et al (20100059726) in view of Yang et al (CN101767936, English translation). 
Yin, col. 1, teaches a slurry of a glass matrix material is prepared. The nano-dispersion is mixed with the matrix slurry to form a nano-dispersion/slurry mixture.
Yin, col. 3, teaches the nano-material can comprise any suitable materials that are non-miscible with the glass material. 
The nano-material can be gold and silver. 
The nano-material can comprise an oxide ceramic material that is non-miscible with the glass matrix material. 
Yin, col. 4, teaches the nano-material can be nano-particles. 
Although the references teach gold nanoparticles, silver nanoparticles and oxide ceramic material nanoparticles, this reference does not teach forming a red product. 

Jun, paragraph 49 of the PGPUB, teaches as used herein, “mixing in various compositional ratios” means that metal nanoparticles exhibiting two respective colors are mixed in compositional ratio of 0.1:9.9 to 9.9:0.1 as described in following examples, thereby developing various colors that are in between two colors above. Accordingly, colors corresponding to spectrum of red color-flame color-yellow color can be developed by mixing nanoparticles exhibiting red color with nanoparticles exhibiting yellow color; colors corresponding to spectrum of yellow color-green color-blue color can be developed by mixing nanoparticles exhibiting yellow color with nanoparticles exhibiting blue color; and colors corresponding to spectrum of blue color-navy blue color-violet color-red color can be developed by mixing nanoparticles exhibiting blue color with nanoparticles exhibiting red color.
Jun, paragraph 64 of the PGPUB, teaches spherical gold nanoparticles exhibiting red color and silver nanoparticles exhibiting yellow color were mixed in volume ratios of 9:1, 7:3, 5:5, 3:7, 1:9, respectively. As a result, a color corresponding to a spectrum spanning red color-flame color-yellow color in the visible region was developed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix the gold nanoparticle and silver nanoparticles as taught by Yin in a volume ratio of 7:3, 5:5, 3:7 as taught by Jun to obtain a product having a color corresponding to a spectrum spanning red color-flame color-yellow color in the visible region. 

Yan, abstract, teaches a medium slurry for glass matrix, which is formed by mainly mixing mixed glass powder composed of two non-lead glass powders, black inorganic paint, inorganic filling material and organic carrier for guaranteeing printing performance. 
Yan teaches the inorganic fillers that can be added in the present invention are usually refractory inorganic fillers that do not melt at high temperatures, such as Al2O3 , SiO2 or ZnO, etc., which can control the fluidity of the glass powder during the sintering process, which is beneficial to improve and enhance the demolding performance, and at the same time enhance the strength of the film layer after the slurry is sintered, and enhance the friction resistance. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use SiO2 as taught Yan as the oxide ceramic material nanoparticles as taught by the references above as SiO2 does not melt at high temperatures and can control the fluidity of the glass powder during the sintering process. 

Regarding claim 2, Jun, paragraph 64 of the PGPUB, teaches spherical gold nanoparticles exhibiting red color and silver nanoparticles exhibiting yellow color were mixed in volume ratios of 9:1, 7:3, 5:5, 3:7, 1:9, respectively. As a result, a color corresponding to a spectrum spanning red color-flame color-yellow color in the visible region.

Regarding claims 3-4 and 9-11, Yin, col. 4, teaches the nanoparticles can comprise .5-10% of the dispersion. 
Jun, paragraph 64 of the PGPUB, teaches spherical gold nanoparticles exhibiting red color and silver nanoparticles exhibiting yellow color were mixed in volume ratios of 9:1, 7:3, 5:5, 3:7, 1:9, respectively. As a result, a color corresponding to a spectrum spanning red color-flame color-yellow color in the visible region was developed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate gold nanoparticles and silver nanoparticles in a volume amount to obtain a product having a specific color corresponding to a spectrum spanning red color-flame color-yellow color in the visible region was developed. 

Regarding claim 19, Yin, col. 4, teaches the nanoparticles can comprise a nano-metal with an average diameter of 5-15 nm +/-4 nm.
Gold nanoparticles, silver nanoparticles and silica nanoparticles having an average diameter of 5-15 nm +/-4 nm as taught by the references reads on an arithmetic mean of the sizes of the gold nanoparticles, silver nanoparticles and silica nanoparticles defines a value, wherein the value is a diameter of an equivalent circle, and wherein the diameter is between 1 and 100 nanometers as claimed in claim 19. 

Regarding claim 20, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed . 

Allowable Subject Matter
Claims 5-6 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, and 12-14, although the references teach gold nanoparticles, silver nanoparticles and silica nanoparticles, the references do not teach the volume of silica nanoparticles is 20 times or more the volume of the gold nanoparticles and silver nanoparticles. 

Regarding claim 6 and 15-18, although the references teach silica nanoparticles, the references do not teach the proportion of the silica nanoparticles is 10 vol% to 40 vol% with respect to 100 vol% as the total of the glass matrix and silica nanoparticles.  

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues Yang teaches the use of the refractory inorganic fillers of micron size, not particle sizes in the nano range. And, Yang’s use of refractory, inorganic fillers with glass powder are not “silica nanoparticles” as required by Applicant’s claims.

Yin, col. 3, teaches the nano-material can comprise a nano-material can comprise an oxide ceramic material that is non-miscible with the glass matrix material. 
Yin, col. 4, teaches the nano-material can be nano-particles. 
Although the references teach oxide ceramic material nanoparticles, the references do not teach this material to be silica. 
One would look towards teachings in the glass matrix slurries to show which specific ceramic material is used in these slurries. 
Yan teaches a medium slurry for glass matrix comprising inorganic filling. 
Yan teaches the inorganic fillers that can be added in the present invention are usually refractory inorganic fillers that do not melt at high temperatures, such as Al2O3 , SiO2 or ZnO, etc., which can control the fluidity of the glass powder during the sintering process, which is beneficial to improve and enhance the demolding performance, and at the same time enhance the strength of the film layer after the slurry is sintered, and enhance the friction resistance. 
These fillers have properties based on the material not particle size. 
Yan is solely used to show that SiO2 is a filler in a glass matrix. 
This teaching is used to demonstrate that SiO2 as taught by Yan can be used as the oxide ceramic material that is in the form of nanoparticles as taught by the references. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use SiO2, specifically in the form of nanoparticles, as taught Yan 
At best, from the viewpoint of controlling the fluidity of the glass powder, that person skilled in the art would use the refractory inorganic fillers at the scale of micron size particles as taught by Yang.
Examiner respectfully traverses. 
Yan teaches the inorganic fillers that can be added in the present invention are usually refractory inorganic fillers that do not melt at high temperatures, such as Al2O3 , SiO2 or ZnO, etc., which can control the fluidity of the glass powder during the sintering process, which is beneficial to improve and enhance the demolding performance, and at the same time enhance the strength of the film layer after the slurry is sintered, and enhance the friction resistance. 
These properties are based on the material and not the size of the material.
Therefore, it would be expected that silica in the form of nanoparticles would have the same beneficial properties as taught in Yan. 
Applicant argues none of the cited references describe or suggest the problem addressed by Applicant’s invention. Therefore, a person of skill in the art would not have selected silica from a variety of the refractory inorganic fillers and further to use the silica nano size (0.1 pm or less according to the definition of the invention).
Examiner respectfully traverses. 
The problem addressed by Applicants invention is not claimed in the claim. As stated above, it would have been obvious before the effective filing date of the claimed 
Applicant further argues that none of the cited references disclose that gold nanoparticles and silver nanoparticles are included in combination with silica nanoparticles.
Thus, Applicant submits that there a person of skill in the art would not have been motivated to combine the teachings of Yang with Yin and would not have arrived at the invention recited in Applicant’s claims.
Examiner respectfully traverses. 
Yin, col. 3, teaches the nano-material 206 can comprise any a number of suitable materials that are non-miscible with the glass material depending on a particular application.
There nano-materials can be gold, silver and an oxide ceramic material. 
Therefore, any number some suitable materials used be used such as a combination of gold, silver and an oxide ceramic material.
Applicant further argues that among other advantages, the Applicant’s claimed invention provides a stable and crisply tinged red coloration. Dispersing the red colorant in the glass matrix together with silica nanoparticles as the protective material makes the red colorant less likely to penetrate into the glass matrix during decoration firing, and therefore, allows achieving stably a crisply tinged red coloration (see paragraph [0006] of Applicant’s specification).
Therefore, the invention recited in Applicant’s claim 1 has unexpected results not disclosed or suggested in the Yin, Jun or Yang.
Examiner respectfully traverses. 
The advantages such as the red colorant less likely to penetrate into the glass matrix during decoration firing, and therefore, allows achieving stably a crisply tinged red coloration is not claimed in the instant claims. 
Further, the data is not commensurate in scope with the scope of the claims. 
Specifically, the data only shows a glass matrix with a specific glass transition point, a specific amount of gold nanoparticles with a specific particle size distribution and a specific particle size, a specific amount of silver nanoparticles with a specific particle size distribution and a specific particle size and a specific amount of silica nanoparticles with a specific particle size distribution and a specific particle size, 
While the present claims broadly encompass a paint comprising:
any amount of glass matrix with any glass transition points, any amount of gold nanoparticles with any particle size distribution and any particle size, any amount of silver nanoparticles with any particle size distribution and any particle size and any amount of silica nanoparticles with any particle size distribution and any particle size. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/16/21